Citation Nr: 1502451	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a lower jaw disability.

2.  Entitlement to service connection for a stomach and colon disability, to include as secondary to a lower jaw disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and Veteran's son (J.P.)


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to January 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In July 2013, a hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the record.  In February 2014, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Pursuant to the Board's February 2014 remand, the AOJ asked the Veteran (in an April 2014 letter) to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Thereafter, in June 2014, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for each of two private dentists, Dr. Stein and Dr. Jacobs.  There is nothing in the record to indicate that the AOJ attempted to secure for the record complete clinical records from those two dentists, as was requested by the Board's February 2014 remand.  Accordingly, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Furthermore, the record reflects that the Veteran was scheduled for a VA dental and oral examination in April 2014, but that he failed to report to that examination.  However, an April 2014 report of telephone contact with the Veteran noted that he had to cancel his VA examination appointment due to his wife's illness and stated that he would like to reschedule his appointment as soon as possible.  A June 2014 statement from a private treatment provider reiterated that the Veteran should be excused if he had to cancel an appointment, due to serving as his wife's primary caretaker at home and having to provide transportation to her appointments.  The Board finds that good cause has been established for the Veteran's failure to report to the April 2014 VA examination, and that such examination should be rescheduled after the other requested development is completed on remand.  See 38 C.F.R. § 3.655(a) (2014).

As noted in the prior remand, the stomach and colon disability claim is inextricably intertwined with the lower left jaw disability claim remaining on appeal, as the outcome of the lower left jaw disability claim could materially affect the outcome of the stomach and colon disability claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the stomach and colon disability claim must be readjudicated after the lower left jaw disability claim is readjudicated following the completion of the development requested on remand.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record complete clinical records of all treatment and evaluation the Veteran has received for his claimed disabilities from the private dentists Dr. Stein and Dr. Jacobs (as the Veteran submitted a VA Form 21-4142 for each of those dentists in June 2014).  If updated release forms are needed, they should be secured.  If any records sought are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be rescheduled for an examination by an oral surgeon to ascertain the nature and likely etiology of any current lower jaw disability.  The Veteran's entire record (to include all evidence secured pursuant to Instruction #1 above, as well as an October 1956 clinical service treatment record which was newly secured in May 2014) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each lower jaw disability found/shown by the record.

(b) Please opine (as to each lower jaw disability entity diagnosed) when such entity was first manifested (i.e., prior to service, during service, or postservice)?  Please identify the factual data which support the response.

(c) As to any (and each) diagnosed lower jaw disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If yes, please identify such evidence.

(d) If the response to (c) as to any disability is yes, please opine further whether or not there is any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated by (did not increase in severity during) the Veteran's service.  Please identify any such evidence.

(e) As to any disability entity of the lower left jaw that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include his complaints noted and treated therein.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal (first the lower left jaw disability claim, followed by the stomach and colon disability claim (after any further development that may be needed to properly adjudicate that claim)).  If either benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

